Citation Nr: 1527259	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim in May 2010 and September 2011 for further development, and denied it in a June 2013 decision.  This decision was subsequently vacated and the case remanded by a February 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court). 

The Veteran testified at a hearing before the undersigned in May 2009.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 memorandum decision, the Court found that the VA opinions obtained in this case failed to comply with the Board's prior remand directives and were inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, the Court found that the VA opinions, including addendum Veterans Health Administration (VHA) opinions provided by a VA neurosurgeon in November 2012 and February 2013, did not address the issue of whether the Veteran's service-connected lumbar spine disability aggravated (as distinct from caused) his cervical spine condition.  See Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310 (2014); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that a VA opinion addressing secondary service connection was inadequate as it did not address the issue of aggravation).  It was noted by the Court that the language "not related to" was not sufficient to address the issue of aggravation.  The Court also found that the February 2013 addendum opinion was inadequate because it disregarded the Board's instructions to consider the effects of push-ups and heavy lifting during service.  In this regard, the neurosurgeon stated that there was an absence of evidence in the record of "complaints of pain doing heavy lifting or pushups," which, according to the Court, contravened already established factual findings that the Veteran had engaged in heavy lifting which resulted in low back pain. 

Thus, the Court remanded the claim for a "new medical examination." 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA spine examination.  The entire claims file must be made available to the examiner, and the examiner must note that the file has been reviewed.  All pertinent clinical findings must be reported. 

The examiner must render opinions on each of the following issues: 
A. Direct service connection: The likelihood that the Veteran's cervical spine disability is directly related to disease or injury incurred in active service.  The examiner must comment on the following: 
a. The effects of push-ups and heavy lifting during service.  The fact that the Veteran engaged in push-ups and heavy lifting in itself is already established, and indeed the evidence shows that the Veteran sustained an acute injury to the low back as a result of lifting a heavy object in service.  The Veteran states that he also developed right upper extremity pain and headaches following the push-ups/heavy lifting.  However, in his May 2009 hearing testimony, he denied having neck spine pain or hand numbness until 10 months after service separation.  He did not report cervical spine or upper back pain in post-service treatment records (but did report low back pain) until January 1998 when he woke with cervical spine pain.  He consistently reported in medical records that his cervical spine pain first had its onset in 1998.
i. *Note: If the examiner finds that no injury to the cervical spine was sustained as a result of the push-ups and heavy lifting, a complete explanation must be provided stated in positive terms, rather than simply noting a mere absence of evidence of injury without more.  For example, the examiner might consider (but need not discuss) whether cervical spine symptoms would have presented at the time and in what manner, whether such an injury would ordinarily be recorded had it occurred, the significance of the fact that the Veteran reported low back symptoms at the time but not cervical spine or upper back pain until years later (and not until 1998, when he first began experiencing neck pain that was attributed to a work-related incident) whether any strain or impact would be severe enough to cause his cervical spine pathology, and/ or whether a later onset of symptoms attributable to his cervical spine pathology could still be related to the impact of heavy lifting and push-ups during service.  
b. The significance of the Veteran's complaints of hand numbness when engaged in certain activities such as lifting or driving in September 1990 (he separated from active service in November 1989).  Notably, the Veteran denied a "neck injury" at this time, but did complain of mid back pain.  An examination of the cervical spine was within normal limits, and radiculopathy was noted to be in an ulnar nerve distribution.  The February 2013 VA neurologist's opinion suggests that this might have been a manifestation of carpal tunnel syndrome based on a later EMG study. 
c. Headaches that reportedly started in service and continued soon thereafter. 
d. His post-service work injury in January 1998.
B. Secondary service connection (using the appropriate section of the Disability Benefits Questionnaire (DBQ) for secondary service connection opinions):
a. Causation: Whether the Veteran's service-connected lumbar spine disability caused his cervical spine disability, including due to overcompensation or other postural issues resulting from the lumbar spine disability. 
b. *Aggravation: Whether the Veteran's service-connected lumbar spine disability aggravated his cervical spine disability (i.e. there is additional impairment beyond any established baseline) including due to overcompensation or postural issues, even if it did not directly cause it.  The appropriate section of the DBQ pertaining to aggravation opinions must be filled out for this purpose.  

Evidence the examiner must consider (but need not discuss or address) includes the following: VA treatment records in 1990, private treatment records in 1998, including the May 1998 statement by Dr. Gil Gutierrez, the VA examination reports dated in October 2010 and October 2011, and the Veterans Health Administration (VHA) opinions provided in November 2012 and February 2013. 

Complete explanations in support of the opinions must be provided.  In this regard, the opinions should be framed to the extent possible in positive terms respecting known principles of etiology concerning pathology of the cervical spine as applied to the specific facts of the Veteran's case.  Thus, the examiner may not simply state there is an absence of evidence or documentation in the record without more.  Rather, the examiner must assume that the Veteran engaged in heavy lifting and push-ups in service, and then consider whether such would cause his pathology of the cervical spine, taking into account evidence of when if first developed (he first reported upper back and neck pain in 1998 (and denied neck pain prior to that time), which was attributed to a work-related incident, but had headaches prior to that time), the history of symptoms, any post-service injuries, and whether the nature and type of such pathology is the kind that would be caused by the Veteran's doing push-ups and heavy lifting (including whether such may have caused injury to the cervical spine) in light of his specific history.  If the examiner finds that the push-ups and heavy lifting did not actually injure or impact the cervical spine, the examiner must specifically explain why, and not merely state that there is an absence of injury in the record.  For example the examiner might consider (but need not specifically discuss except to the extent deemed warranted) whether such an injury would ordinarily be recorded had it occurred, whether any strain from the push-ups or heavy lifting would be severe enough to cause the Veteran's cervical spine pathology, the significance of the fact that the Veteran only had low back pain during and after service and that his cervical spine pain first began in January 1998 and was attributed to injury from his civilian job, and/or whether symptoms attributable to his cervical spine pathology that develop at a later time may nevertheless be related to trauma to the cervical spine as a result of heavy lifting or push-ups during service, and what factors would make this more or less likely in the Veteran's case).

Similarly, the examiner should explain in positive terms (to the extent possible) whether the Veteran's lumbar spine problems may have caused or aggravated his cervical spine disability based on known medical principles of how his type of cervical spine pathology may develop (i.e. due to injury, age-related degenerative changes, or as secondary to other conditions), any known effects of postural abnormalities due to lumbar spine conditions that may impact the cervical spine, or whether there otherwise may be additional impairment associated with the cervical spine disability due to the presence of the lumbar spine disability. 

If the examiner is not able to render one or more of the above opinions without resorting to mere speculation due to an absence of sufficient information or evidence in the record, the examiner must specifically explain what evidence or information is missing that would enable a more definitive opinion (under the "at least as likely as not" or 50:50 standard), and why this evidence or information is necessary. 

2. Then, review the claims file and ensure that the VA examination report and opinions adequately respond to the above remand directives.  This case was remanded by the Court to address the issues that the Board has enumerated above.  Thus, each listed question or item on which the examiner is specifically directed to comment (as opposed to simply consider) must be addressed (i.e. items "a" through "d" in the direct service connection opinion concerning specified evidence).  If any question or item is omitted, and the benefits sought cannot be granted by the Board based on the record, it will result in an automatic remand as failure to comply with these remand directives.  The purpose of much of the above discussion is simply to aid the examiner in formulating the opinions, and does not require additional comment by the examiner except as noted. 

3. Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




